DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20110031959 (herein Konno).
Regarding claim 1, Konno teaches An acceleration sensor (acceleration sensor, [0012], Fig. 1) comprising: 
a substrate (substrate 1, [0037]); 
a first movable body (detection frame 21, [0040]) that includes a first movable portion and a second movable portion having a rotational moment around a first swinging axis smaller than that of the first movable portion, and swings around the first swinging axis with respect to the substrate, the first movable portion and second movable portion being disposed with the 
a second movable body (detection frame 22, [0042]) that includes a third movable portion and a fourth movable portion having a rotational moment around a second swinging axis smaller than that of the third movable portion, and swings around the second swinging axis with respect to the substrate, the third movable portion and fourth movable portion being disposed with the second swinging axis interposed therebetween (detection frame 22 in [0042] may be subdivided into arbitrary ‘portions,’ with one portion being above axis T2 and another being below axis T2, where each of the two portions of frame 22 corresponds to third and fourth movable portions of the present invention; Note: ‘portion’ of the present invention is broadly interpreted to be any portion of frame 22 that teaches limitations of the present invention, including defining the portions so one has a higher moment than the other); 
a first fixed electrode that is disposed on the substrate and faces the first movable portion; a second fixed electrode that is disposed on the substrate and faces the second movable portion; a third fixed electrode that is disposed on the substrate and faces the third movable portion; a fourth fixed electrode that is disposed on the substrate and faces the fourth movable portion (four detection electrodes 41a, 41b, 42a, 42b, [0051] & [0053], correspond to the four electrodes of the present invention); and 
a coupling portion that couples the first movable body and the second movable body (link beams 31 and 32, mass body 2, [0037] couple frame 21 and frame 22, Fig. 1).
Regarding claim 2, Konno teaches wherein the coupling portion couples the first movable portion and the third movable portion (Fig. 19, [0130], Embodiment 3 teaches beams 32 and 33 couple lower portion of frame 23 with upper portion of frame 22).
Regarding claim 3, Konno teaches wherein the first swinging axis and the second swinging axis are parallel to each other ([0132] and Fig. 19 teach axes T1 and T2 parallel), the first movable body and the second movable body are disposed side by side in a direction orthogonal to the first swinging axis and the second swinging axis in plan view of the substrate (see frame 22 and frame 23, [0131], Fig. 19), and the first movable portion and the third movable portion are provided between the first swinging axis and the second swinging axis (axes T1 and T2 in [0132] correspond to axes of the present invention; lower portion of frame 23 and upper portion of frame 22 in Fig. 19 correspond to first movable portion and third movable portion of the present invention, both of which are between axes T1 and T2).
Regarding claim 4, Konno teaches wherein the coupling portion couples the second movable portion and the fourth movable portion (upper portion of frame 21 and upper portion of frame 22 in Fig. 1 correspond to second movable portion and fourth movable portion of the present invention, and are connected via beams 31 and 32 of [0037]).
Regarding claim 5, Konno teaches wherein the first swinging axis and the second swinging axis are parallel to each other ([0132] and Fig. 19 teach axes T1 and T2 parallel), the first movable body and the second movable body are disposed side by side in a direction orthogonal to the first swinging axis and the second swinging axis in plan view of the substrate  (see frame 22 and frame 23, [0131], Fig. 19), and the second movable portion and the fourth movable portion are provided between the first swinging axis and the second swinging axis (lower portion of frame 23 and upper portion of frame 22 in Fig. 19 correspond to second movable portion and fourth movable portion of the present invention, both of which are between axes T1 and T2).
Regarding claim 6, Konno teaches wherein the coupling portion couples the first movable portion and the fourth movable portion (upper portion of frame 21 and upper portion of frame 22 in Fig. 1 correspond to first movable portion and fourth movable portion of the present invention, and are connected via beams 31 and 32 of [0037]).
Regarding claim 7, Konno teaches wherein the first swinging axis and the second swinging axis are parallel to each other ([0132] and Fig. 19 teach axes T1 and T2 parallel), the first movable body and the second movable body are disposed side by side in a direction orthogonal to the first swinging axis and the second swinging axis in plan view of the substrate  (see frame 22 and frame 23, [0131], Fig. 19), and the first movable portion and the fourth movable portion are provided between the first swinging axis and the second swinging axis (lower portion of frame 23 and upper portion of frame 22 in Fig. 19 correspond to first movable portion and fourth movable portion of the present invention, both of which are between axes T1 and T2).
Regarding claim 8, Konno teaches wherein the coupling portion includes a first coupling portion that couples the first movable portion and the fourth movable portion, and a second coupling portion that couples the second movable portion and the third movable portion (link beams 11, 12, and 21, 32 in [0037] and Fig. 1 correspond to first and second coupling portions).
Regarding claim 9, Konno teaches wherein the coupling portion includes a first beam connected to the first movable body and torsionally deformed around an axis parallel to the first swinging axis (first link beam 31, [0037]), a second beam connected to the second movable body and torsionally deformed around an axis parallel to the second swinging axis (second link beam 32, [0037]), and a connection beam coupling the first beam and the second beam (mass body 2, [0037]; Fig. 1 teaches connecting link beams 31 and 32).
Regarding claim 10, Konno teaches wherein the coupling portion includes a fixed portion fixed to the substrate (anchors 91, 92, [0058]), a first coupling beam coupling the first movable body and the 
Regarding claim 11, Konno teaches wherein the first movable body, the second movable body, and the coupling portion are integrally formed (film can be used as a material for first and second torsion beams 11 and 12, first and second detection frames 21 and 22, first and second link beams 31 and 32, inertia mass body 2, [0038], Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over 20190257854 (herein Challener) in view of Konno.
Regarding claims 12 and 13, Challener teaches an electronic device or a vehicle (embodiments are useful in applications where sensing acceleration is desired such as in vehicles including planes, bikes, cars, trains, boats, rockets; personal electronics including smart phones, [0089), comprising an acceleration sensor (accelerometer, [0011], Fig. 2) comprising the acceleration sensor of claim 1 (see rejection for claim 1 above). It would be obvious to one of ordinary skill in the art to utilize the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411.  The examiner can normally be reached on Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852